DECISION
The application of the above-named defendant for a review of the sentence of 3 years; consecutive to term presently serving imposed on April 21, 1983, was fully heard and after a careful consideration of the entire matter it is decided that: the *21sentence shall be amended to 3 years with 2 years suspended. The sentence shall run consecutive to term presently serving and during the suspended portion of this sentence, the Defendant shall be under the Supervision of the Department of Adult Probation and Parole.
DATED this 6th day of January, 1984.
Reasons for the amendment are:
(1) The aggravated circumstances under which the Defendant walked away indicates that he was acting under extreme duress at the time,
(2) the sentence he is serving now, won’t expire until approximately January 1988, less good time, therefore the escape charge will not start to run until that time, and
(3) the Defendant is young enough for significant rehabilitation.
We wish to thank Jim Maher of the Montana Defender Project for his assistance to the Defendant and to this Court.
SENTENCE REVIEW DIVISION
Joseph B. Gary, Mark P. Sullivan, John S. Henson